                 3:20-cv-03233-SEM-TSH # 103        Page 1 of 19
                                                                                         E-FILED
                                                        Wednesday, 17 March, 2021 11:31:18 PM
                                                                 Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES DISTRICT COURT
     FOR THE CENTRAL DISTRICT OF ILLINOIS – SPRINGFIELD DIVISION

CHUNG CHUI WAN,                    )
         Petitioner,               )
                                   )         Case No.: 3:20-cv-03233
       v.                          )         Judge Sue E. Myerscough
                                   )
MICHEL DALE DEBOLT,                )
          Respondent.              )

 PETITIONER’S OPPOSITION TO RESPONDENT'S MOTION IN LIMINE (DKT. 89)

       Respondent       Michel         Debolt       ("Debolt")         moves       to

completely bar rebuttal testimony from Petitioner Chung

Chui Wan's ("Wan's") psychological expert (Dr. Robert

Shapiro) in response to Debolt's Psychological expert.

Respondent       argues     that       the     requested         total     bar      is

appropriate because Dr. Shapiro submitted his report as a

rebuttal report. Dr. Shapiro's opinions, argues Respondent,

are not a proper rebuttal "in any way whatsoever." Motion

¶12.

       This is simply not true. Dr. Shapiro's opinions are only

a rebuttal to Dr. Jaffe's opinions. Dr. Shapiro will not be

called in Petitioner's case in chief and his opinions do not



                                        1
             3:20-cv-03233-SEM-TSH # 103   Page 2 of 19




relate at all to any element of any issue upon which

Petitioner bears the burden of proof. Dr. Shapiro's opinions

bear only on affirmative defenses raise by Debolt.

    Debolt correctly notes that initial reports are meant for

issues upon which the party bears the burden of proof, and

rebuttal reports may present expert opinions refuting initial

reports. Motion ¶11.

    “The proper function of rebuttal evidence is to

contradict, impeach or defuse the impact of the evidence

offered by an adverse party.” Peals v. Terre Haute Police

Dep't, 535 F.3d 621, 630 (7th Cir. 2008) (citations omitted).

Improper rebuttal is "Testimony offered only as additional

support to an argument made in a case in chief, if not

offered to contradict, impeach or defuse the impact of the

evidence offered by an adverse party." Id. (citations

omitted) (emphasis added).




                                2
              3:20-cv-03233-SEM-TSH # 103    Page 3 of 19




      The question then becomes: What part of Dr. Shapiro's

testimony, if any, is offered to support an element of

Petitioner's case in chief, rather than to rebut Dr. Jaffe?

The answer is none.

      Wan bears the burden of proof to show that (1) the

children are habitual residents of Hong Kong, (2) She is their

mother and thus entitled to parental custody rights, (3) she

was exercising those rights before the children were

abducted, and (4) the children were wrongfully abducted.

See   Petitioner's   Trial   Brief   (Dkt.     96)    at    19,   33-39

("Petitioner's case in chief is straightforward and factual. Her

children were abducted from her. It will not involve expert

witnesses to establish this fact."). The involvement of all

expert witnesses in this case are entirely related to defenses

raised by Debolt for which he bears the burden of proof.

         Dr. Jaffe Arguments Rebutted by Dr. Shapiro




                                 3
                      3:20-cv-03233-SEM-TSH # 103            Page 4 of 19




       Jaffe offers the argument that one way in which the

children would face a "grave risk" (Debolt's primary

affirmative defense) would be through the "Effects of Losing

a Parent." Jaffe report, 26-30. The core of Jaffe's argument

is that Debolt is a better parent than Petitioner.1

       Jaffe points to Petitioner's status as a working mother,

the parents' "emotional availability," frequency of taking to

appointments and activities, reading, and other interactions

with the children.                Report at 26.              Jaffe argues that the

children "seem to be adapting relatively well to living in

Illinois after being separated from their mother" because

Debolt is their "primary caregiver."                           Report at 27.              Jaffe

claims that "Michel provides emotional support after

instances in which Wan has caused emotional distress,"

pointing to secretly-recorded videos of the children. Jaffe



1 Petitioner denies Jaffe's recitation of the facts. Petitioner also makes no admission as to the
relevance of assertions made by Jaffe or whether they can constitute "grave risk" under Article
13b of the Hague Convention. See Petitioner's Trial Brief, Dkt. 98, at 20-25. Indeed, Jaffe's core
argument has been found invalid as a Hague Convention defense. Id. at 25-26.

                                                4
              3:20-cv-03233-SEM-TSH # 103   Page 5 of 19




points to what Debolt has termed a "banana incident" from

2018 (which Debolt's trial brief emphasizes at length). Jaffe

points to Petitioner's use of spanking (though essentially

ignores Debolt's admitted use of the same). He claims that

"Additionally, Michel appears to provide more warmth and

emotional support for the children." Report at 29. Jaffe

further argues that this grave risk exists because " Without

Michel, the children will not have access to the same degree

of emotional support and comfort, nor will they have the

same access to a biological caregiver as they have while

living with their father currently." Report 29. In short, Dr.

Jaffe's opinions relate to a multitude of comparisons of the

parties' relationships to their children.

    The other "grave risk" argued by Jaffe is living in a

"culture of silence."    Report 30-31. Here, Jaffe relies on

assertions about Hong Kong with political statements

elicited from the children through leading questions.


                                 5
             3:20-cv-03233-SEM-TSH # 103   Page 6 of 19




    All of this is presented in Dr. Jaffe's opinions on "losing

a parent," and "culture of silence" which he claims supports

his ultimate conclusion that "In consideration of the

aforementioned, separating the Debolt children from their

father and returning them to China /Hong Kong would

create a clear and undeniable endangerment of a personal

safety potental [sic] as well as psychological and emotional

devastation for the Debolt children." Report at 32.

    It is this ultimate opinion, and the aforementioned

underlying foundations, that Dr. Shapiro's report addresses.

    Debolt   complains      that    Dr.    Shapiro's      report   is

"admittedly" his own independent evaluation. Motion ¶12.

Debolt emphasizes that Dr. Shapiro informed Petitioner that

his process would be impartial. Motion ¶13. It is not clear

why Debolt believes it is a "gotcha" worthy "admission" that

Dr. Shapiro was impartial and independent. Debolt goes on

to argue that a rebuttal cannot be considered impartial.


                                6
              3:20-cv-03233-SEM-TSH # 103    Page 7 of 19




Motion ¶13. Despite offering no support for this claim, this

leads to the illogical conclusion that only an admitted

partisan opinion witness may offer a rebuttal report.

    Debolt complains numerously that Dr. Jaffe had "no

access" to Petitioner. Motion ¶¶ 18, 19, 21, 23. But this is

not so. Indeed, Petitioner offered to facilitate bringing the

children to Dr. Jaffe's office in Chicago—she proposed

numerous dates to do so.         Dkt. 59-3 (emails offering to

facilitate meetings with Dr. Jaffe in Chicago). Dr. Shapiro

reached out to Debolt in several phone calls (which went

unreturned). Jaffe never reached out to Petitioner.

    The "no access" of which Debolt now complains did not

prejudice Dr. Jaffe. He cites extensively to Petitioner's text

conversations and deposition.               He confidently makes

statements like "Michel appears to provide more warmth and

emotional support for the children," remarks on Petitioner's

"emotional   availability,"    involvement          in      schoolwork,


                                 7
              3:20-cv-03233-SEM-TSH # 103   Page 8 of 19




activities, and the children's lives in general. Jaffe's report

does not indicate any willingness or need to speak to

Petitioner. Rather, in his deposition, he stated he did not

have enough time (Jaffe was retained November 9, 2020).

Jaffe Dep. Tr. 29:11-25; see also 30-31 (retention). Jaffe did

not make any attempt to gather information from anyone but

Debolt including the GAL. Id. at 31.

    Of course, Debolt could also have made a request under

Rule 35 for a mental examination of Petitioner providing the

same information Jaffe collected from Michel.

    Dr. Shapiro's rebuttal tracks the subject matter and

addresses the conclusions of the Jaffe report. It does not

opine on any matters related to Wan's case in chief (like

habitual residence) or matters related to Debolt's defenses

that Jaffe did not address (like whether T.J.D. is sufficiently

mature under Article 13 of the Hague Convention). Aside

from background gathered from documentation and the


                                 8
             3:20-cv-03233-SEM-TSH # 103   Page 9 of 19




interviews with Wan and the children, every single

paragraph in Dr. Shaprio's report discusses Dr. Jaffe's

report and conclusions or contradicts those conclusions.

See Shapiro report, 12-18. In particular, every paragraph of

the "Opinion" section starting at page 17 addresses grave

risk of harm (Debolt's affirmative defense and burden,

argued by Dr. Jaffe).

                          Argument

    Viewed in the context of applicable case law—even the

extremely limited case law selected for presentation by

Debolt—the Shapiro rebuttal is proper.

    Baldwin, cited by Debolt, is a patent case which

illustrates an improper attempt to use "rebuttal" testimony

to bolster one's case in chief.       In Baldwin, the plaintiff

Baldwin alleged infringement of two patents by the

defendant Siebert. In a patent case, the plaintiff/patentee

bears the burden of proof on issues of infringement whereas


                                9
              3:20-cv-03233-SEM-TSH # 103   Page 10 of 19




the defendant bears the burden of proof on issues of the

invalidity of the patent(s).     Baldwin Graphic Sys., Inc. v.

Siebert, Inc., 2005 WL 1300763, at *2 (N.D. Ill. Feb. 22,

2005). Defendant offered testimony in its initial report that

claims of one patent were invalid, offering no opinion on the

validity of the other. Id. at *1. In rebuttal, Defendant offered

testimony from two other experts that claims of the second

patent were also invalid, as well as a claim in the first patent

not addressed in the first report. Id.          The Baldwin court

struck the "those portions of its rebuttal report that should

have been disclosed in its initial expert report"—the validity

arguments. Id. at *3. At the same time, the Baldwin court

permitted responsive arguments to the strength of the

Plaintiff's initial report, e.g. on claim construction. Id.

     Debolt also cites IBM v. Fasco Indus. Inc. 1995 WL

115421 (N.D. Cal. Mar. 15, 1995) for the proposition that

rebuttal experts "cannot put forth their own theories; they


                                 10
             3:20-cv-03233-SEM-TSH # 103   Page 11 of 19




must restrict their testimony to attacking the theories

offered by the adversary's experts."

    Addressing IBM and another case, TCL Commc'ns Tech.

Holdings Ltd. v. Telefonaktenbologet LM Ericsson, 2016 WL

7042085, at *5 (C.D. Cal. Aug. 17, 2016) found that "Neither

of these cases can be fairly read to exclude a different

methodology addressing the same problem."                  Rather, in

discussing the same language from IBM that Debolt cites,

the TCL court noted that "One needs to take a closer look at

what the excluded 'own theories' were." In IBM:

    [T]wo of Fasco's rebuttal experts should have been
    designated on the initial disclosure date because they
    plan to opine on subjects that IBM's experts will not
    address. James Samuel McKnight will testify on the
    industry custom and practice for testing blowers,
    industry standards for blowers and accelerated life
    testing. IBM has not designated an expert to opine on
    these issues, so McKnight will have nothing to rebut.
    Similarly, Fasco's expert economist, John Bourg, plans
    to devote part of his testimony to subject matter outside
    the scope of IBM's experts' testimony; i.e., to out-of-
    pocket damages.
IBM at *3.

                                11
             3:20-cv-03233-SEM-TSH # 103   Page 12 of 19




    The TCL court offers the following example:

    Suppose an expert used a micrometer to measure the
    dimensions of a very small particle. In rebuttal, the
    opponent offered measurements of the same particle
    using an electron microscope with greater accuracy in
    the orders of magnitude. The Court doubts the second
    expert's opinion of the size of the particle would be
    excluded because he used a different methodology to
    address the same problem: the size of the particle.
    Here, so long as Ericsson's experts do not stray from the
    “same subject matter” as TCL's experts, it is proper for
    those experts to utilize their own independent
    analyses and methodologies to arrive at conclusions
    that rebut TCL's expert's conclusions.
Id. at *5 (emphasis added).

    Likewise, in TCL, the court found that "the fact that

Ericsson developed its expert reports before the deadline for

initial expert reports" was a "red herring." Id. at *4. As the

court explained:

    The timing of the work of Ericsson's experts has nothing
    to do with whether or not their reports, in fact, rebut
    TCL's experts. Ericsson's experts could well have
    anticipated the subject matter that TCL's experts were
    likely to address and prepared their reports in
    anticipation of that subject matter before knowing, as a
    certainty, that TCL's experts would address those


                                12
             3:20-cv-03233-SEM-TSH # 103   Page 13 of 19




    topics. Such anticipation would not deprive
    Ericsson's expert's reports of their rebuttal status.
    Id. (emphasis added). The Court further agreed that "an

expert's use of alternate methodologies and contrary facts

does not transform rebuttal into an opening report." Id.

    The timing of Dr. Shapiro's meetings with the children

is offered by Debolt as a basis that his report cannot be a

rebuttal. Motion ¶15, 17.

    Debolt leans heavily on Vu v. McNeil-PPC, Inc., 2010 WL

2179882 (C.D. Cal. May 7, 2010). First, Vu does not prohibit

the introduction of Dr. Shapiro's report. Vu was a product

liability case involving Tylenol sold at Costco which allegedly

led to the death of a 4-month old child. Id. at *1. The Vu

Defendant offered rebuttal experts offering an alternative

theory that the child in Vu died of causes other than a

Tylenol overdose. Id. at *2. The Vu court argued that these

alternative theories of cause of death "go beyond the




                                13
                     3:20-cv-03233-SEM-TSH # 103            Page 14 of 19




boundaries of Dr. Kelly's report."2                           This case is plainly

distinguishable.               Here, Dr. Shapiro meets Dr. Jaffe's

conclusions head on and denies them.                                  The case is not

comparable to Vu in the manner that there could be an

alternative explanation for an event—rather, the core

opinion of both experts relates to the existence of a

psychological risk. Dr. Jaffe says it exists. Dr. Shapiro says

it does not. The alternative cause of death theory offered in

Vu is perhaps more akin to an affirmative defense, for which

a party would be understood to bear the burden on an initial

report.

       Second, applying Vu in the manner sought by Debolt

has been heavily criticized. In Spring Creek Expl. & Prod.

Co., LLC v. Hess Bakken Inv. II, LLC, 2016 WL 1597529, at

*7 (D. Colo. Apr. 21, 2016), the court found Vu to have


2 The Vu court permitted rebuttal testimony that "undercuts Dr. Kelly's theory on the risks
associated with administering cold and cough medicine to children and the toxicity of the active
ingredients of Children's Tylenol as the cause of Connor's death" so long as it didn't propose an
alternative. Vu at 3.


                                               14
             3:20-cv-03233-SEM-TSH # 103   Page 15 of 19




applied an "unreasonably constrained interpretation of

'same subject matter' which led to questionable results."

The Spring Creek court foresaw that decisions like Vu could

be read, as Debolt does here, to "lead to otherwise affirmative

disclosures being rendered impervious to collateral attack."

Id. at *7.

     Debolt uses ellipses to omit the following from the quote

from IBM: "In this respect, a party can control the scope of

the testimony of its adversary's rebuttal experts by limiting

its own experts' testimony to a given subject matter." The

corollary to this, though, is that any subject matter

addressed by an initial report is fair game on rebuttal. And

as TCL makes clear, the fairness of such rebuttal is not

diminished if the rebutting witness begins work before

receiving the initial report or uses alternative methods.

Petitioner had no idea what opinions Jaffe would offer. If

anything, he was expected to offer an opinion in support of


                                15
             3:20-cv-03233-SEM-TSH # 103    Page 16 of 19




Debolt's arguments that T.J.D. is sufficiently mature to

determine whether to return to Hong Kong or not. Debolt,

for strategic reasons known only to himself and his counsel,

chose not to put forward Dr. Jaffe's opinions on this point.

In turn, Dr. Shapiro offered no opinion on this point as it

would have been improper rebuttal.

    Debolt admits at ¶5 of his motion that Petitioner made

clear her intentions to offer Dr. Shapiro only in rebuttal long

before all relevant deadlines.             These communications

occurred prior to the originally set initial expert deadline of

Jan. 6, 2021. Debolt and his counsel also knew all along that

due to the schedule of this case, Petitioner intended to

facilitate meetings with Dr. Shapiro in January. Ex. A, Dec.

23, 2020 email from S. Vitek. If Debolt believed any of this

process were improper, he could have raised an objection at

that time rather than sandbagging in hopes of eliminating

Dr. Shapiro's opinions from the case.


                                16
             3:20-cv-03233-SEM-TSH # 103   Page 17 of 19




    Debolt also argues that preliminary reports should not

be followed by supplemental reports with "no finality to

expert reports." Motion ¶10. Petitioner does not disagree—

indeed, this premise for Petitioner's motion in limine #3. It

does not follow, though, that all rebuttal reports are

improper supplemental reports.

    Debolt's motion seeks to bar Wan's expert from

rebutting his expert because it would not be proper rebuttal.

The argument is as illogical as it sounds and should be

denied.

    Respectfully submitted,


    /s/Timothy Sendek                           March 17, 2021
    Timothy K. Sendek
    Akerman LLP
    71 S. Wacker Dr., 47th Floor
    Chicago, Illinois 60606
    Tel. 312-870-8007
    tim.sendek@akerman.com

    Jessica L. Sendek
    Hensley Sendek Law LLC
    124 S. County Farm Rd., Suite B1

                                17
        3:20-cv-03233-SEM-TSH # 103   Page 18 of 19




Wheaton, IL 60187
630-358-9029
jessica@hensleysendeklaw.com

Counsel for Petitioner




                           18
              3:20-cv-03233-SEM-TSH # 103   Page 19 of 19




                CERTIFICATE OF SERVICE

     I certify that on the date given below, I electronically

filed the foregoing document with the Clerk of the Court

using the CM/ECF system which will send notice to all

counsel of record in accordance with Fed. R. Civ. P.

5(b)(2)(E).



     /s/Timothy K. Sendek

     March 17, 2021




                                 19
